Citation Nr: 0702565	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-40 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for an eye condition.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The RO, in pertinent part, 
denied the benefits sought on appeal.

The veteran presented testimony before the undersigned in 
August 2006.  The transcript has been obtained and associated 
with the claims folder.

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran contends that he is entitled to service 
connection for dental, eye, and back conditions.  
Specifically, he asserts that he sustained injuries in an 
incident in service whereby he was carrying another soldier 
"piggy-back" and fell.  He maintains he lost three teeth, 
began experiencing back problems, and continues to suffer 
from eye pain and loss of vision as a result of the injury.  
A preliminary review of the record discloses that additional 
development is necessary prior to appellate disposition.

In August 2006, the veteran presented personal testimony in 
support of his appeal.  Based on his testimony, it appears 
that there are a number of outstanding private medical 
treatment records pertinent to the disabilities on appeal.  
Under 38 C.F.R. § 3.159(c) (1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  Id.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  Id.

The veteran has testified that with regard to his back, he 
had been treating with his private physician, Dr. JPL, for 
the past 20 years.  A review of the record shows the veteran 
submitted an August 2005 statement from Dr. JPL; however, no 
underlying treatment records have been associated with the 
claims folder.  The veteran further testified that he was 
receiving Worker's Compensation benefits for an injury 
sustained to his back after his discharge from active duty 
service.  These records have also not been associated with 
the claims folder.  After his Board hearing, the veteran 
submitted a September 2006 statement from Dr. FDP (waiving 
initial RO adjudication) which indicated he had treated the 
veteran for his back from February 2002 through November 
2003.  Once again the underlying treatment records were not 
provided.  Such records must be obtained on remand.  
38 C.F.R. § 3.159(c)(1).  

In reference to his complaints of eye pain and loss of 
vision, the veteran testified that he had received treatment 
approximately six months prior to his Board hearing.  It does 
not appear that these records have been associated with the 
claims folder.  The RO must first seek clarification as to 
the specific optometrist, address, and dates of treatment.  
Thereafter, the RO should obtain the identified optometry 
records.  Id.  

Finally, with regard to the veteran's dental condition, he 
testified that shortly after his discharge from active duty, 
the bridge placed during service was removed and replaced 
with a partial plate by a private dentist, Dr. F.  He further 
indicated that at approximately 30 years of age he had all of 
his teeth removed and replaced with false teeth.  Neither 
records from Dr. F nor any current dental records have been 
associated with the claims folder.  Such dental records must 
be obtained on remand.  Id.    
At this juncture, the Board notes the August 2005 statement 
from Dr. JPL indicated that in rendering his nexus opinion 
with regard to the etiology of the veteran's back disorder, 
he reviewed "medical information."  However, it is not 
clear to the Board whether this included a review of the 
veteran's service medical records or post-service medical 
records contained in the claims folder.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).  
The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). 

The RO should inquire of Dr. JPL if such review of the 
veteran's service and post-service medical records was 
performed as it is essential that medical opinions be 
supported by clinical findings in the record.  Bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, 
will not be considered probative medical opinions.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998)  

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

The Board observes that additional due process requirements, 
to include ordering VA examinations, may be applicable as a 
result of the Veteran's Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005).



Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
dental, eye, and back conditions since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

a)	The RO should obtain all outstanding 
VA treatment reports from the 
Philadelphia VA Medical Center dated 
after November 2004.  

b)	The RO should obtain all outstanding 
treatment records from Dr. JPL from 
1960 to the present.  (If the records 
are not received, at least one follow-
up request must be made).

c)	The RO should obtain all outstanding 
treatment records from Dr. FDP from 
February 2002 to November 2003.  (If 
the records are not received, at least 
one follow-up request must be made).

d)	The RO should obtain all outstanding 
dental records from Dr. F from 1960 to 
the present.  (If the records are not 
received, at least one follow-up 
request must be made).

e)	The RO should obtain all outstanding 
Workers' Compensation records 
pertaining to the veteran's post-
service back injury, to include 
physicians' records, surgical reports, 
radiographic evidence, chiropractic 
records, and/or physical therapy 
notes.  (If the records are not 
received, at least one follow-up 
request must be made).

f)	The RO should also ask the veteran to 
provide the specific name of the 
optometrist, as well as address, for 
treatment received in approximately 
February 2006.  Thereafter, the RO 
should obtain the identified treatment 
records.  (If the records are not 
received, at least one follow-up 
request must be made).

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  All 
requests for records, to include negative 
responses, should be clearly documented 
in the appellant's claims folder.

2. The RO should contact Dr. JPL and ask 
that he detail the exact records reviewed 
and referred to in his August 2005 
letter.  Specifically, he should be asked 
if the review of "medical information" 
included the veteran's service medical 
records, the January 2005 report of VA 
examination, VA outpatient treatment 
records dated in 2004, and/or the 
February 2005 magnetic resonance imaging 
report.  A copy of the August 2005 letter 
should be provided to Dr. JPL.  If a 
response is not received, at least one 
follow-up request must be made.
    
3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  The veteran should be 
notified that he is ultimately 
responsible for providing the evidence 
and VA will decide the claims based on 
the evidence of record unless the 
claimant submits the records VA was 
unable to obtain.  38 U.S.C.A. § 5103A 
(b)(2); 38 C.F.R. § 3.159(e)(1). 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested clarification sought 
from Dr. JPL to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and if 
it is not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, to include ordering VA 
examinations, the RO should readjudicate 
the claims of entitlement to service 
connection for dental, eye, and back 
conditions.  
	                
If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claims currently on appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


